Citation Nr: 0722504	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for disability of the 
right lower extremity (claimed as the residuals of a fracture 
of the right tibia and femur).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbosacral strain.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension on a 
direct basis.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for hypertension as 
secondary to depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1991 to 
August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that declined to reopen the claims for service 
connection for lumbar strain and the residuals of a fracture 
of the right tibia and femur, and that denied service 
connection for depression and hypertension on a direct basis 
and as secondary to depression.  

The issues of entitlement to service connection for lumbar 
strain, disability of the right lower extremity (claimed as 
the residuals of a fracture of the right tibia and femur), 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in February 2002, the RO confirmed a 
previous (December 1991) RO decision that denied service 
connection for the residuals of a fracture of the right tibia 
and femur, which had been based on the finding that no such 
injury occurred during service; that denied service 
connection for lumbosacral strain on the basis that there was 
no evidence that related the veteran's diagnosed back 
disability to his active service; and that denied direct 
service connection for hypertension on the basis that there 
was no evidence of a diagnosis of hypertension in service or 
within one year of service discharge or evidence that related 
the veteran's diagnosed hypertension to his active service.  
The appellant did not perfect an appeal of the February 2002 
decision.

2.  The evidence received since the February 2002 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and raises a reasonable 
possibility of substantiating the claims for service 
connection for lumbosacral strain, disability of the right 
lower extremity, and hypertension.

3.  Depression did not manifest in service, and the 
preponderance of medical evidence is against the finding that 
the veteran's depression is etiologically related to his 
active service.

4.  The veteran is not presently service connected for 
depression.


CONCLUSIONS OF LAW

1.  The February 2002 rating action that confirmed the 
previous denial for service connection for disability of the 
right lower extremity (claimed as the residuals of a fracture 
of the right tibia and femur) and that denied service 
connection for lumbosacral strain and hypertension on a 
direct basis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2006).

2.  New and material evidence has been presented to reopen 
the claims of entitlement to service connection for 
lumbosacral strain, disability of the right lower extremity 
(claimed as the residuals of a fracture of the right tibia 
and femur), and hypertension.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  Depression was not incurred or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  The veteran's claim of entitlement to service connection 
for hypertension as secondary to depression lacks legal 
merit.  38 C.F.R. § 3.310 (2006); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2004.  
The RO provided the veteran notice with respect to his claim 
to reopen (as well as service connection) in an April 2004 
letter, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  A similar letter was mailed to the 
veteran in August 2004, which addressed the claims for 
service connection for depression and secondary service 
connection for hypertension.  The letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  As the claims for service connection for 
depression and hypertension as secondary to depression are 
denied, any matter as to the assignment of a disability 
rating or effective date is moot.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the veteran received notice as 
to the evidence and information necessary to establish 
entitlement to the underlying claim for benefit sought in the 
April 2004 letter as well as the essential elements of 
reopening a claim, but not the particular evidence and 
information necessary to reopen the claims on appeal.  

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claims.  In the December 
2004 rating decision, the RO was clear as to why the evidence 
was not considered new and material as well as what type of 
evidence was needed to reopen the claim.  Additionally, in 
his current communications to the RO, the veteran argues that 
his disabilities of the right leg and lumbosacral spine and 
hypertension are related to his active service.  This would 
indicate that he has actual knowledge of the "material" 
evidence that would establish a basis to reopen his claims 
for service connection.  Indeed, as discussed below, both the 
RO and the Board have reopened the matter.  Thus, the Board 
finds that he has not been prejudiced by VA's failure to 
provide him with a letter in full compliance with Kent, 
supra.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with the claims file.  
Outpatient t records have also been obtained from VA and non-
VA health care providers including, but not limited to, 
Providence Health Center, Family Practice Center, Hillcrest 
Clinic, and the Temple VA Medical Center (VAMC).  The veteran 
has not identified any additional VA or non-VA medical 
records that are not currently on file.  The veteran was 
afforded VA examinations in November 2004 and May 2005.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

While the RO ultimately reopened the veteran's claims for 
service connection for lumbosacral strain, the residuals of a 
fracture of the right tibia and femur, and hypertension, and 
considered the claims on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claims 
concerning entitlement to service connection for lumbosacral 
strain, service connection for disability of the right lower 
extremity, and hypertension on a direct basis will be 
reopened.  

Service connection for the residuals of a fracture of the 
right tibia and femur was initially denied by the RO in 
December 1991.  The RO found there was no competent evidence 
that the veteran fractured his right tibia and femur in-
service or that he suffered from the chronic residuals 
related to such an injury.  Notice of the decision was mailed 
to the veteran in February 1992.  The veteran did not perfect 
an appeal.  He does not contend otherwise.  The December 1991 
rating decision therefore became final. 38 U.S.C.A. § 7105.

A request to reopen the claim for service connection for the 
residuals of a fracture of the right tibia and femur was 
denied by the RO in February 2002.  Referencing the December 
1991 decision, the RO found that the veteran had yet to 
submit sufficient evidence to establish an etiological 
relationship between his active military service and a 
current disability of the right leg (tibia and femur).  The 
RO also denied service connection for lumbosacral strain and 
hypertension on a de novo basis.  The RO found that there was 
no evidence of a chronic disability of the lumbar spine in 
service, and that there was no evidence linking any current 
disability of the lumbar spine to his service.  Similarly, 
the RO denied service connection for hypertension on a direct 
basis by concluding that there was no evidence of a diagnosis 
or hypertension in service or within one year of service 
discharge and no evidence that related the veteran's 
diagnosed hypertension to his active service.  Notice of the 
decision was mailed to the veteran in March 2002.  The 
veteran did not appeal the decision.  Thus, the February 2002 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

The evidence received by VA after the February 2002 rating 
decision includes a March 2005 statement from the veteran's 
treating VA physician, which relates the veteran's back 
strain, lower extremity disability, and hypertension to his 
active service.  Specifically, after reviewing the medical 
record and conducting a physical examination, the physician 
stated that the veteran currently suffered from residuals of 
lower extremity trauma, back strain, and hypertension, and 
that it was "at least likely as not" that those problems 
were related to problems he had during his active service.  
This evidence is presumed credible to the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi.

The aforementioned evidence (March 2005 VA physician's 
statement) is not cumulative or redundant of the evidence 
previously of record, since it provides current medical 
evidence of a disability of the lower (right) extremity and 
back and hypertension and links those disabilities to the 
veteran's military service.  This evidence raises a 
reasonable possibility of substantiating the claims.  The 
newly submitted March 2005 statement is therefore new and 
material.  Consequently, the claims for service connection 
for disability of the right lower extremity (claim as the 
residuals of a fracture of the right tibia and femur), 
lumbosacral strain, and hypertension on a direct basis are 
reopened.


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

Depression

The veteran argues that his diagnosed depression was caused 
by the emotional stress of his active service.  He also 
maintains that symptoms of his depression first manifested in 
service.

Post-service medical evidence shows that the veteran receives 
current treatment for depression.  The initial diagnosis of 
depression (also described as an anxiety state) appears to 
have been rendered in 2002.

Service medical records are absent findings for complaints, 
treatment, or diagnosis of depression or any other acquired 
psychiatric disability.  However, service personnel records 
describe the veteran as having a poor attitude and motivation 
shortly after entering service.  It was noted that he had 
taken numerous approaches to get discharged from service.  As 
a result of these personal problems, an Entry Level 
Separation (ELS) was eventually recommended and processed.  
The veteran elected to not undergo a separation examination.  
In other words, there is no evidence that the veteran's 
depression had its onset during his active service.  The 
remaining question therefore is whether there is any medical 
evidence relating the veteran's currently diagnosed 
depression to his active service.

The evidence in favor of the veteran's claim consists of a 
statement from a physician.  Received in September 2004, the 
physician reported that he had reviewed the veteran's service 
medical records and had come to the conclusion that it was at 
least likely as not that his current depression was related 
to the stress and lack of motivation that he experienced 
during his active service.  A similar opinion was received 
from a VA staff physician in March 2005.  The physician 
simply stated that the veteran's problem with depression was 
likely due to his experiences in the military.  No rationale 
was provided for either opinion.  There is also no indication 
that the veteran underwent any type of mental examination.  
Further, the nature of the physicians' relationship with the 
veteran or the physicians' area of practice are unknown.

By contrast, the report of a November 2004 VA examination 
shows that veteran was examined by a staff psychologist, and 
that the examination included a review of the entire claims 
folder and a mental status evaluation.  The veteran was 
diagnosed as having depression, not otherwise specified.  The 
examiner stated that it seemed "highly speculative to 
conclude" that the veteran's depression was related to the 
stress and lack of motivation that he demonstrated in 
service.  He observed that the veteran appeared to have 
entered service with difficulties, that he quickly found out 
that the environment in service was no more favorable than 
that which he left, and that he began attempts to obtain a 
discharge.  The examiner believed it was less likely as not 
that the veteran's depression was related to his military 
service.  In this regard, he added that the veteran did not 
start having problems with depression until "many years 
after he left the military."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the opinion contained in the 
November 2004 VA examination report clearly outweighs the 
opinions made in the September 2004 and March 2005 
physicians' statements.  As discussed above, neither of the 
physicians' statement contain any rationale for the 
conclusion that the veteran's depression was caused by his 
active service.  There is also no indication that either 
physician possessed expertise in the area of mental health.  
The November 2004 VA examination report, however, was 
conducted by a VA psychologist and included a mental status 
evaluation as well as a review of the complete record.  The 
VA examiner also supported his negative opinion by providing 
a detailed explanation/rationale.

The Board is aware of the veteran's assertions that his 
depression resulted from the stresses and lack of motivation 
of military life.  However, as a layperson he lacks the 
requisite medical knowledge and education necessary to render 
a probative opinion regarding causality of medical 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for depression and that, therefore, the 
provisions of § 5107(b) are not applicable.



Hypertension 

In addition to his claim for service connection for 
hypertension on a direct basis, the veteran asserts that his 
hypertension was caused by his depression.  He submitted a 
September 2004 statement from a VA physician that expresses 
the opinion that his hypertension is at least likely as not 
related to the stress and depression he experienced in 
service.  

Where, as here, the law, and not the evidence, is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit or of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Since service connection 
has not been established for depression or any other 
psychiatric disability, the claim for service connection for 
hypertension as secondary to depression must fail as a matter 
of law.


ORDER

Having determined that new and material evidence has been 
presented, the claims for entitlement to service connection 
for a disability the right lower extremity (claimed as the 
residuals of a fracture of the right tibia and femur) and 
service connection for lumbosacral strain and hypertension on 
a direct basis are reopened.

Entitlement to service connection for depression is denied.

Entitlement to service connection for hypertension as 
secondary to hypertension is denied.


REMAND

The veteran argues that his low back disability is the result 
of an in-service injury.   An August 1991 treatment record 
shows in-service treatment for back pain without trauma.  
Post-service medical evidence includes diagnoses of back 
strain as well as the March 2005 statement that associated 
the veteran's back strain to his experiences during active 
service.  However, when he was examined by VA in May 2005, 
the veteran was diagnosed as only having low back pain, which 
was less likely than not related to military service.  
Neither the March 2005 statement nor the May 2005 report 
provided any rationale.  As such, and because it is still 
unclear as to whether the veteran currently suffers from 
disability of the back, the Board finds that another VA 
examination is necessary.  38 C.F.R. § 3.159.

The Board also concludes that an additional examination is 
necessary to properly consider the veteran's claim for 
service connection for disability of the right lower 
extremity.  The March 2005 statement provided an ambiguous 
diagnosis of "trauma to lower extremity."  The May 2005 VA 
examination only diagnosed the veteran's service-connected 
stress fracture of the right foot.  It failed to indicate 
whether or not the veteran suffers from a chronic disability 
of the right lower extremity.  Clarification is therefore 
needed.

Finally, as noted above, the March 2005 statement included 
the opinion that the veteran's hypertension was at least 
likely as not related to his active service.  No rationale 
was provided for this opinion.  A VA examination is therefore 
warranted to better explore the issue of service connection 
for hypertension on a direct basis.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his low back, right lower 
extremity disability, and hypertension 
since service discharge.  Arrangements 
should be made to obtain these records.  
Request the veteran's complete treatment 
records from the Central Texas Health Care 
System, dated since June 2004.  Any 
negative development should be properly 
annotated in the record.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current disability of the 
lumbar spine or right lower extremity, 
other than the right foot.  

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current low back disability and/or 
disability of the right lower extremity 
(to exclude the right foot) had its onset 
during active service or is related to any 
in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that 
hypertension, if present, had its onset 
during active service or is related to any 
in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision with 
respect to these claims remains adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


